DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 16-33 are pending and have been examined in this application. Claims 1-15 are cancelled. Claims 16-(second) 22 is original, claims (independent) 23-33 are new. 
The claims appear to be misnumbered, since there are multiple claims 22 (First, Second) and 23 (Dependent, Independent). Examiner suggests to applicant to cancel one of each of claims 22 and 23 and add them as new claims 34 and 35.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. 
Election/Restrictions
Applicant’s election without traverse of Claims 16-22 in the reply filed on 06/28/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claims 1 and (independent) 23 recite “bending or removing a portion of said adjustment section to adjust the size of said liner such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base” which is not demonstrated in the drawings. The drawings fail to show how this bending or removing of the adjustment section is done as the liner remains in contact with the crate base.

Claims 18 and 24 describe the step of removing the cut-to-size sections/adjustment sections to reduce a maximum perimeter of the liner, but the drawings fail to demonstrate how this is done. The drawings only provide the entire liner with the cut-to-size sections/adjustment sections intact. 
These features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 16-33 are objected to because of the following informalities:  
Claim 16 line 8 “said a bottom surface” appears to be a typo and should be –a bottom surface--.
--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Both first and second claims 22 and dependent and independent claims 23 make other claims unclear. For example, claims 24-33 are all dependent on claim 23 in some way, however it is unclear which claim 23 they are dependent on. These claims have been examined as best understood to be dependent on independent claim 23, which is new. 

Claim 16 line 8 “said crate” lacks antecedent basis and should be –said pet crate--.
Claim 16 line 10 “the size” lacks antecedent basis.
Claim 17 lines 3-4 “the removability” lacks antecedent basis.
(FIRST) Claim 22 line 1 “said floor” lacks antecedent basis and should be –said floor portion--.
(FIRST) Claim 22 lines 2-3 “said top surface” is confusing since claim 16 previously recites a top surface of the crate bottom, so it is unclear which “said top surface” applicant is referring to. This has been interpereted as being the top surface of the floor portion.
(Dependent) Claim 23 line 1-2 “said floor” lacks antecedent basis and should be –said floor portion--.
(Dependent) Claim 23 lines 2-3 “a bottom interior surface of the pet crate” is confusing since it is unclear if this is a different surface or the same surface as the previously recited “a crate base having a top surface”. The claim has been examined as best understood and these two features have been interpreted as being the same surface.
(SECOND) Claim 22 line 1 “said floor” lacks antecedent basis and should be –said floor portion--.
(SECOND) Claim 22 line 1 “said top surface of said floor” lacks antecedent basis because claim 16 on which claim 22 depends does not previously recite a top surface for the floor portion.
(SECOND) Claim 22 line 4 “said side walls” lacks antecedent basis, since only a side wall in singularity has been recited previously.
(Independent) Claim 23 line 6 “said side wall” is indefinite since the claim previously recites a first, back, and second side wall, and it is unclear which wall is being referred to.
(Independent) Claim 23 line 9 “said crate” lacks antecedent basis and should be --said pet crate--.
(Independent) Claim 23 line 11 “the size” lacks antecedent basis.
Claim 24 lines 3-4 “the same width” lacks antecedent basis and should be –a same width--.
Claim 24 line 9 “the removability” lacks antecedent basis.
Claims 26, 27 “said side wall” is indefinite since the claims previously recites a first, back, and second side wall, and it is unclear which wall is being referred to.
Claims 28, 29 “said top surface” is confusing since claim 16 previously recites a top surface of the crate bottom, so it is unclear which “said top surface” applicant is referring to. This has been interpreted as being the top surface of the floor portion.
Claims 30 and 31 line 1 “said floor” lacks antecedent basis and should be –said floor portion--.
Claims 30 and 31 lines 2-3 “a bottom interior surface of the pet crate” is confusing since it is unclear if this is a different surface or the same surface as the previously recited “a crate base having a top surface”. The claim has been examined as best understood and these two features have been interpreted as being the same surface.
Claims 32, 33 line 1 “said floor” lacks antecedent basis and should be –said floor portion--.
Claims 32, 33 line 3 “said front side wall” lacks antecedent basis.
Claims 32, 33 line 4 “said floor” ” lacks antecedent basis and should be –said floor portion--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 19 re-states that the bending structure is positioned between adjacently positioned cut-to-size sections, however this is already a limitation in claim 17, on which 19 depends. Therefore claim 19 does not further limit claim 17.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21, (FIRST) 22, (Independent) 23, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline in view of (US 20110311688 A1) to Becraft.
In regards to claim 16, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel), said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]), said liner including a floor portion (Bohline; base 102), a side wall (Bohline; sidewalls 108) extending upwardly from said floor portion (Bohline; see FIGs 1 and 2 as examples), and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending) that is connected to or interconnected to a top of said side wall (Bohline; the hook and loop fasteners, adhesive, snaps, slots, protrusions, or rail system would be connected to a top of the sidewall 108 since it is meant to remove the sidewall 108), inserting said liner into said crate such that said a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, bending or removing a portion of said adjustment section to adjust the size of said liner (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach).  
Bohline fails to explicitly teach said adjustment section extending outwardly from said side wall; bending or removing a portion of said adjustment section to adjust the size of said liner such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.
Becraft teaches said adjustment section extending outwardly from said side wall (Becraft; see FIG 1a, where the sidewall can be defined as the lowest plurality of 25, and the adjustment section is defined as the space between each of 28, each of 28, and the uppermost 25, allowing the wall to be adjusted, where the space between each of 28 extends outwardly from the top of lowermost plurality of 25).
Bohline and Becraft are analogous art from similar fields of endeavor: i.e. adjustable containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section extends outwardly from the side wall. This outward extension facilitates adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray.
Bohline as modified by Becraft fail to explicitly teach bending or removing a portion of said adjustment section to adjust the size of said liner such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing or bending the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed or bent. 

In regards to claim 17, Bohline as modified by Becraft teach the method as defined in claim 16, wherein the adjustment section comprises a bending structure including slots (Bohline; [0043], [0045] slots) to facilitate the removability of said adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system) but Bohline fails to teach wherein said adjustment section includes a plurality of cut-to-size sections, and wherein a bending structure is positioned between adjacently positioned cut-to-size sections, said bending structure configured to facilitate in the bendability of said adjustment section, said bending structure including one or more grooves, slots, and/or serrations.  
Becraft teaches wherein said adjustment section (Becraft; the adjustment section is defined as the space between each of 28, each of 28, and the uppermost 25) includes a plurality of cut-to-size sections (Becraft; space between each of 28 and uppermost 25), and wherein a bending structure (Becraft; 28) is positioned between adjacently positioned cut-to-size sections (Becraft; see FIG 1a), said bending structure configured to facilitate in the bendability of said adjustment section (Becraft; see FIG 1d), said bending structure including one or more grooves (Becraft; 28 are grooves in the material), slots (Bohline; [0043], [0045] slots) , and/or serrations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section includes cut-to-size sections and a bending structure as taught by Becraft. This structure is advantageous because it improves adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray.

In regards to claim 18, Bohline as modified by Becraft teach the method as defined in claim 17, further including the step of removing one or more of said cut-to-size sections (Becraft; space between each of 28 and uppermost 25) from said liner along said bending structure (Bohline; [0043], [0045] where the walls can be removable utilizing a section with slots) to reduce a size of a maximum outer perimeter of said liner (Bohline; when the walls of the structure are removed, the maximum outer perimeter of the device is reduced since Bohline’s walls extend at a sloped angle upwards and with an angled lip outwards).  

In regards to claim 19, Bohline as modified by Becraft teach the method as defined in claim 17, wherein said bending structure (Bohline; [0043], [0045] slots) (Becraft; 28) is positioned between adjacently positioned cut-to-size sections (Becraft; space between each of 28 and uppermost 25) (Becraft; see FIG 1a).  

In regards to claim 20, Bohline as modified by Becraft teach the method as defined in claim 17, wherein said adjustment section angles upwardly from said side wall (Becraft; see FIG 1a, where the sidewall can be defined as the lowest plurality of 25, and the adjustment section is defined as the space between each of 28, each of 28, and the uppermost 25, allowing the wall to be adjusted, where the space between each of 28 extends at an angle upwardly from the top of lowermost plurality of 25).  

In regards to claim 21, Bohline as modified by Becraft teach the method as defined in claim 16, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said side wall (Bohline; the recess in the sidewall of FIG 14), said recess portion absent said adjustment section (Bohline; [0043] where the walls 108 may be removable or only two or more of individual components may be removable, or the mat can be a single piece in any combination, also no adjustment section in FIG 14), said recess portion having a width to enable a pet to move between side end walls of said recess portion (Bohline; [0037] the sloped portion allowing a pet to move in and out). 
Bohline as modified by Becraft fail to teach said recess portion having a height that is at least 60% a height of said side wall. 
However, it would have been an obvious matter of design choice to make the recess portion having a height that is at least 60% a height of the side wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0039] the height may be about 60-90% of the height of the front wall, but fails to provide criticality for the height being specifically this size. Bohline teaches the opening recess which is sized to allow a pet to move in and out of the mat freely.
This sizing may be advantageous because it provides enough space for a pet to not trip over the edges or walls of the device, and may be low enough to sit under the lip of an opening into a kennel or crate.
 
In regards to FIRST claim 22, Bohline as modified by Becraft teach the method as defined in claim 16, wherein a top surface of said floor includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said top surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).  


In regards to INDEPENDENT claim 23, Bohline teaches a method for inserting a liner into a pet crate comprising: providing a pet crate (Bohline; [0002] Kennel), said pet crate including a crate base (Bohline; kennel floor [0028]) having a top surface (Bohline; A kennel floor would have an upper surface) and crate side walls extending upwardly from said crate base (Kennels are defined as a structure or shelter for dogs or cats, a shelter would have sidewalls extending upwardly from a floor in order to provide the intended shelter); providing a liner (Bohline; dog kennel mat [0028]), said liner including a floor portion (Bohline; base 102); a first side wall, a back side wall and a second side wall extending upwardly from said floor portion (Bohline; sidewalls 108); and a removable and bendable adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system; [0029] the mat is made of a material with some elasticity such as silicone, which would allow for bending) that is connected to or interconnected to a top of said side wall (Bohline; the hook and loop fasteners, adhesive, snaps, slots, protrusions, or rail system would be connected to a top of the sidewall 108 since it is meant to remove the sidewall 108); inserting said liner into said crate such that said a bottom surface of said floor portion of said liner contacts said top surface of said crate base (Bohline; [0002] inserting the mat into the kennel, which has a floor [0028], floors having an upper surface to which a base 102 would contact); and, bending or removing a portion of said adjustment section to adjust the size of said liner (Bohline; [0043], [0045] hook and loop fasteners requiring a tearing motion in order to detach).  
Bohline fails to explicitly teach said adjustment section extending upwardly and outwardly from said top of said first side wall, said back side wall and said second side wall; and, bending or removing a portion of said adjustment section to adjust the size of said liner such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base.  
Becraft teaches said adjustment section extending upwardly and outwardly from said top of said first side wall, said back side wall and said second side wall (Becraft; see FIG 1a, where the sidewall can be defined as the lowest plurality of 25, and the adjustment section is defined as the space between each of 28, each of 28, and the uppermost 25, allowing the wall to be adjusted, where the space between each of 28 extends outwardly from the top of lowermost plurality of 25).
Bohline and Becraft are analogous art from similar fields of endeavor: i.e. adjustable containers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section extends outwardly from the side wall. This outward extension facilitates adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray.
Bohline as modified by Becraft fail to explicitly teach bending or removing a portion of said adjustment section to adjust the size of said liner such that said bottom surface of said floor portion of said liner remains in contact with said top surface of said crate base, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the device of Bohline either while it rests on the floor of the pet kennel or adjust it while it is outside of the pet kennel. Applicant further does not provide criticality for removing the adjustment section such that the liner remains in place on the floor or while the liner is in any other position – such as remaining placed on a table or other flat surface, or held in the air. In the instant application, applicant mentions that [0038] the liner 102 can be used on any number of surfaces and is non-limiting, [0039] the base of the recess portion is parallel to the plane of the floor, the two side walls are angled, however this is not required, and [0052] indicates the liner has cut-to-size/bent portions removed to allow the liner to be inserted into the crate and to sit flatly on the crate floor. The specification does not recite criticality for removing or bending the adjustment section with the tray remaining in contact with the floor of the crate, as it appears it would restrict the liner from being used in the event the cut-to-size/bent portions need to be removed prior to being placed into the crate. One of ordinary skill in the art would possibly find adjusting the liner remaining in contact with the floor of the crate advantageous in that the floor of the crate provides ample support for the liner itself while parts are being removed or bent.

In regards to claim 24, Bohline as modified by Becraft teaches the method as defined in claim 23, a bending structure comprising slots (Bohline; [0043], [0045] slots), to facilitate the removability of said adjustment section (Bohline; [0043], [0045] where the walls can be removable utilizing a section with hook and loop fasteners, adhesive, snaps, slots, protrusions, or a rail system).
Bohline alone fails to explicitly teach wherein said adjustment section includes first and second cut-to-size sections; and wherein a bending structure is positioned between adjacently positioned cut-to-size sections; said first and second cut-to-size sections having the same width, thickness and cross-sectional shape; said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said first side wall, said back side wall and said second side wall; said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section; said bending structure configured to facilitate in the bendability of at least a portion of said adjustment section; said bending structure including one or more grooves, slots, and/or serrations.
Becraft teaches said adjustment section includes first and second cut-to-size sections (Becraft; space between each of 28 and uppermost 25); and wherein a bending structure is positioned between adjacently positioned cut-to-size sections (Becraft; 28); said first and second cut-to-size sections having the same width, thickness and cross-sectional shape (Becraft; see FIGs 1a and 1b, where the thickness of the material in 1b is the same throughout, the cross sectional shape between sections is the same (rectangular) and where a width of each portion is the same to reach one end of the container to the other, see annotated FIG 1b below, or FIG 7b); said first cut-to-size section having a first edge that includes said bending structure that is positioned between said first cut-to-size section and said top of said first side wall, said back side wall and said second side wall (Becraft; see structure 28 between the top of lowermost 25 (Be1 in the annotated drawing below)); said second cut-to-size section having a first edge that includes said bending structure that is positioned between a second edge of said first cut-to-size section and said second cut-to-size section (Becraft; see structure 28, Be2 in annotated drawing below)); said bending structure configured to facilitate in the bendability of at least a portion of said adjustment section (Becraft; see FIG 1d); said bending structure including one or more grooves (Becraft; 28 are grooves in the material), slots (Bohline; [0043], [0045] slots), and/or serrations. 
Bohline as modified by Becraft teach and further including the step of removing said first and/or said second cut-to-size sections (Becraft; space between each of 28 and uppermost 25) from said liner along said bending structure (Bohline; [0043], [0045] where the walls can be removable utilizing a section with slots) to reduce a size of a maximum outer perimeter of said liner (Bohline; when the walls of the structure are removed, the maximum outer perimeter of the device is reduced since Bohline’s walls extend at a sloped angle upwards and with an angled lip outwards).

    PNG
    media_image1.png
    355
    649
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline such that its adjustment section includes cut-to-size sections and a bending structure as taught by Becraft. This structure is advantageous because it improves adjustability by providing an efficient way to collapse the tray-like device for storage or to modify the height of the tray.

In regards to claim 25, Bohline as modified by Becraft teach the method as defined in claim 24, wherein said bending structure (Bohline; [0043], [0045] slots) (Becraft; 28) is positioned between adjacently positioned cut-to-size sections (Becraft; space between each of 28 and uppermost 25) (Becraft; see FIG 1a).  

In regards to claim 26, Bohline as modified by Becraft teach the method as defined in claim 23, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said side wall (Bohline; the recess in the sidewall of FIG 14), said recess portion absent said adjustment section (Bohline; [0043] where the walls 108 may be removable or only two or more of individual components may be removable, or the mat can be a single piece in any combination, also no adjustment section in FIG 14), said recess portion having a width to enable a pet to move between side end walls of said recess portion(Bohline; [0037] the sloped portion allowing a pet to move in and out). 
Bohline as modified by Becraft fail to teach said recess portion having a height that is at least 60% a height of said side wall. 
However, it would have been an obvious matter of design choice to make the recess portion having a height that is at least 60% a height of the side wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0039] the height may be about 60-90% of the height of the front wall, but fails to provide criticality for the height being specifically this size. Bohline teaches the opening recess which is sized to allow a pet to move in and out of the mat freely.
This sizing may be advantageous because it provides enough space for a pet to not trip over the edges or walls of the device, and may be low enough to sit under the lip of an opening into a kennel or crate.
  
In regards to claim 27, Bohline as modified by Becraft teach the method as defined in claim 25, wherein a recess portion (Bohline; see FIG 14) is positioned in a portion of said side wall (Bohline; the recess in the sidewall of FIG 14), said recess portion absent said adjustment section (Bohline; [0043] where the walls 108 may be removable or only two or more of individual components may be removable, or the mat can be a single piece in any combination, also no adjustment section in FIG 14), said recess portion having a width to enable a pet to move between side end walls of said recess portion (Bohline; [0037] the sloped portion allowing a pet to move in and out).  
Bohline as modified by Becraft fail to teach said recess portion having a height that is at least 60% a height of said side wall. 
However, it would have been an obvious matter of design choice to make the recess portion having a height that is at least 60% a height of the side wall, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0039] the height may be about 60-90% of the height of the front wall, but fails to provide criticality for the height being specifically this size. Bohline teaches the opening recess which is sized to allow a pet to move in and out of the mat freely.
This sizing may be advantageous because it provides enough space for a pet to not trip over the edges or walls of the device, and may be low enough to sit under the lip of an opening into a kennel or crate.

In regards to claim 28, Bohline as modified by Becraft teach the method as defined in claim 23, wherein a top surface of said floor includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said top surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).  

In regards to claim 29, Bohline as modified by Becraft teach the method as defined in claim 27, wherein a top surface of said floor includes a plurality of surface structures (Bohline; 106, 116) to provide a gripping surface to a pet located in said top surface (Bohline; where these surface structures are raised which provides areas for gripping when stepping across the mat).  

Claims (Dependent) 23, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 20110311688 A1) to Becraft as applied to claims 16, (dependent) 23, and 29 above, in further view of (US 20040200432 A1) to Hale.
In regards to claims (dependent) 23, 30, and 31, Bohline as modified by Becraft teach the method as defined in claims 16, (independent) 23, and 29 respectively, but fail to explicitly teach wherein a bottom surface of said floor includes a plurality of surface structures to provide a gripping surface of the liner to a bottom interior surface of the pet crate.  
Hale teaches wherein a bottom surface of said floor (Hale; FIG 3) includes a plurality of surface structures (Hale; 34) to provide a gripping surface of the liner to a bottom interior surface of the pet crate (Hale; Grip tape 34).
Bohline and Hale are analogous art from similar fields of endeavor: i.e. trays for pets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Becraft by adding the grip structures of hale to the bottom surface of the floor of the tray. This is advantageous because it creates a no-slip surface between the base of the device and a floor or other hard surface, making it safer for a pet to step on.  


Claims (SECOND) 22, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 20110311688 A1) to Becraft as applied to claims 16 and (Independent) 23 above, in further view of (US 20090241844 A1) to Becattini.
In regards to SECOND 22, Bohline as modified by Becraft teach the method as defined in claim 16, but Bohline fails to teach wherein said top surface of said floor includes a retaining wall, a majority of said retaining wall spaced from said side wall, said retaining wall extending upwardly from said top surface of said floor, a height of said retaining wall is less than an average height of said side walls, said retaining wall at least partially forming a retaining area for a pet bowl or pet plate, said retaining wall encircling at least 60% of said retaining area, and further including the step of placing a pet bowl or plate in said retaining area such that said pet bowl or plate is maintained in said retaining area.
Becattini teaches wherein said top surface (Becattini; 26) of said floor (Becattini; 60) includes a retaining wall (Becattini; either 32 or 33), a majority of said retaining wall spaced from said side wall (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33), said retaining wall extending upwardly from said top surface of said floor (Becattini; see FIG 8), a height of said retaining wall is less than an average height of said side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), said retaining wall at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate, said retaining wall encircling at least 60% of said retaining area (Becattini; encircles the entire area, 100% which is at least 60%), and further including the step of placing a pet bowl or plate in said retaining area such that said pet bowl or plate is maintained in said retaining area (Becattini; see FIG 8 and [0085] where the bowls are placed in the area).  
Bohline and Becattini are analogous art from similar fields of endeavor i.e. pet devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Becraft such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.

In regards to claim 32, Bohline as modified by Becraft teaches the method as defined in (INDEPENDENT) claim 23, but Bohline fails to teach wherein said top surface of said floor includes one or more retaining walls, a majority of each of said retaining walls is spaced from an interior surface of said front side wall, said back side wall and said first and second side walls, each of said retaining walls extending upwardly from said top surface of said floor, each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls, each of said retaining walls at least partially forming a retaining area for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of at least one of said front side wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area.
Becattini teaches wherein said top surface (Becattini; 26) of said floor (Becattini; 60) includes one or more retaining walls (Becattini; either 32 or 33), a majority of each of said retaining walls is spaced from an interior surface of said front side wall, said back side wall and said first and second side walls (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33), each of said retaining walls extending upwardly (Becattini; see FIG 8) from said top surface of said floor, a height of said retaining wall is less than an average height of said side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), each of said retaining walls at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of at least one of said front side wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area (Becattini; retaining walls individually encircles the entire area, 100% which is at least 60%).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Becraft such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.
Bohline as modified by Becraft and Becattini fail to explicitly teach each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls.
However, it would have been an obvious matter of design choice to make the retaining walls a height that is 10-90% an average height of the back side wall and first and second side walls, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0043] the height of the retaining walls is about 10-90% less than the height of side walls, where the shaep of the retaining walls is adapted to help retain and/or prevent movement of a receptacle. Applicant fails to provide criticality for the specific range of heights for the retaining walls. Becattini’s retaining walls are sized for the same purpose and provide the retention and prevention of movement described. 
Additionally, this range of heights and sizes may be advantageous for purposes such as retaining larger or taller bowls, having a low profile wall to prevent an animal from tripping over it, or sizing a wall such that it fits a specific type of bowl or plate based on user preference.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20180103608 A1) to Bohline as modified by (US 20110311688 A1) to Becraft and (US 20040200432 A1) to Hale as applied to claim 31 above, in further view of (US 20090241844 A1) to Becattini.
In regards to claim 33, Bohline as modified by Becraft and Hale teach the method as defined in claim 31, but Bohline fails to teach wherein said top surface of said floor includes one or more retaining walls, a majority of each of said retaining walls is spaced from an interior surface of said front side wall, said back side wall and said first and second side walls, each of said retaining walls extending upwardly from said top surface of said floor, each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls, each of said retaining walls at least partially forming a retaining area for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of at least one of said front side wall, said back side wall, said first side wall and said second side wall are encircling at least 60% of said retaining area.
Becattini teaches wherein said top surface (Becattini; 26) of said floor (Becattini; 60) includes one or more retaining walls (Becattini; either 32 or 33), a majority of each of said retaining walls is spaced from an interior surface of said front side wall, said back side wall and said first and second side walls (Becattini; see FIG 8 where walls 28 are spaced away from retaining walls 32, 33), each of said retaining walls extending upwardly (Becattini; see FIG 8) from said top surface of said floor, a height of said retaining wall is less than an average height of said side walls (Becattini; see FIG 8 and 9 where the sidewalls 28 are much higher than the retaining walls 32, 33), each of said retaining walls at least partially forming a retaining area (Becattini; 40, 42) for a pet bowl or pet plate, each of said retaining walls individually or in combination with an inner surface of at least one of said front side wall, said back side wall, said first side wall and said second side wall encircling at least 60% of said retaining area (Becattini; retaining walls individually encircles the entire area, 100% which is at least 60%).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bohline as modified by Becraft and Hale such that the device has retaining walls defining a retaining area to hold a pet bowl or plate. The addition of these walls is advantageous because it provides a place or the option to feed a pet inside of a kennel while not needing to worry about the dog plate or bowl being moved around.
Bohline as modified by Becraft, Hale, and Becattini fail to explicitly teach each of said retaining walls having a height that is 10-90% an average height of said back side wall and said first and second side walls.
However, it would have been an obvious matter of design choice to make the retaining walls a height that is 10-90% an average height of the back side wall and first and second side walls, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Additionally, applicant states that [0043] the height of the retaining walls is about 10-90% less than the height of side walls, where the shaep of the retaining walls is adapted to help retain and/or prevent movement of a receptacle. Applicant fails to provide criticality for the specific range of heights for the retaining walls. Becattini’s retaining walls are sized for the same purpose and provide the retention and prevention of movement described. 
Additionally, this range of heights and sizes may be advantageous for purposes such as retaining larger or taller bowls, having a low profile wall to prevent an animal from tripping over it, or sizing a wall such that it fits a specific type of bowl or plate based on user preference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190085503 A1 to Tsui teaches a collapsible container with adjustment sections and bending portions which allows the container to bend and collapse.
US D826480 S to Bohline is a dog kennel mat.
US 20170280675 A1 to Macneil teaches a tray with raised retaining walls meant to held food bowls in place.
US 20160037744 A1 to Rudin teaches a mat to be placed inside a pet crate or kennel with retaining walls to hold food bowls or plates.
US 20150353232 A1 to Kandel teaches an adjustable tray.
US 20140259910 A1 to Dunn teaches a container with a tear-off portion which can be used to remove the uppermost portion of the sidewalls from the lowermost portions.
US 6238090 B1 to Yuter and US 6142366 A to Sagel teach containers which have frangible portions and adjustable portions of the sidewalls, where these frangible portions allow for bending and tearing off of upper portions of the containers, thus decreasing the size of the container. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647